August 12, 2015 VIA EDGAR Gus Rodriguez Accounting Branch Chief United States Securities and Exchange Commission treet, NE Washington, D.C.20549 Re: Bank Bradesco Form 20-F for the Fiscal Year Ended December 31, 2014 Filed on April 30, 2015 File No. 001-15250 Dear Mr. Rodriguez: On April 30, 2015, Bank Bradesco, referred to herein as the “Company”, filed with the United States Securities and Exchange Commission its annual report on Form 20-F, for the fiscal year ended December 31, 2014, referred to herein as the “Annual Report.” The Company received a letter, dated July 29, 2015, with a comment from the staff of the United States Securities and Exchange Commission on the Annual Report. The following is the Company’s response to the staff’s comment contained in its letter dated July 29, 2015. Capitalized terms used but not defined herein are used as defined in the Annual Report. Form 20-F for the Fiscal Year Ended December 31, 2014 Item 5. Operating and Financial Review and Prospects Operating Results, page 109 1. You disclose in various tables how much interest income and interest expense was attributable to changes in the average volume of interest-earning assets and interest-bearing liabilities, and how much was attributable to changes in average interest rates (including the effects of the appreciation/depreciation of the real ). Please separately disclose in future filings how much of the change in average interest rates is due to interest rates and how much is due to appreciation/depreciation of the Brazilian real given the significance that currency exchange variation may have on your operating results and financial condition. Please refer to Item 303 of Regulation S-K. In response to the staff´s comment, in future filings, the Company will separately disclose how much of the change in average interest rates is due to the effects of the Brazilian currency exchange variation, in terms of the net interest income, interest and similar income and interest and similar expenses. The Company sets out below a draft of the proposed disclosure to address the Staff´s comment, with the proposed changes indicated in bold and underlined typeface: Mr. Gus Rodriguez United States Securities and Exchange Commission August 12, 2015 Page 2 of 7 The following table shows, on a consolidated basis and by segment, how much of the increase in our net interest income was attributable to changes in the average volume of interest-earning assets and interest-bearing liabilities, how much was attributable to changes in average interest rates and how much was attributable to the effects of the appreciation/depreciation of the Brazilian real against the U.S. dollar, in each case for 2014 and 2013: R$ in thousands Consolidated Banking Insurance, Pension Plans and Capitalization Bonds 2014/2013 Increase/(decrease) Due to changes in average volume of interest‑earning assets and interest‑bearing liabilities 4,246,341 3,315,600 438,033 Due to changes in average interest rates (3,572,308) (1,952,137) (1,471,969) Due to appreciation/depreciation of the real 71,251 71,158 93 Net change 745,284 1,434,621 Banking Our net interest income increased by 3.4%, from R$41,600 million in 2013 to R$43,035 million in 2014. This increase was mainly due to an increase in the average volume of our business of R$3,316 million as a result of: (i) a 7.6% increase in the average balance of interest-earning assets, increasing our revenues by R$7,053 million, principally due to the increase of: (a) 65.1% in the average balance of financial assets available for sale; (b) 15.9% in the average balance of assets pledged as collateral; and (c) 9.7% in the average balance of loans and advances to customers, partially offset by: (ii) a 9.0% increase in the average balance of interest-bearing liabilities, which impacted the results by R$3,737 million, principally due to the increase of: (a) 33.2% in the average balance of funds from securities issued; (b) 15.8% in the average balance of saving deposits; and (c) 8.7% in the average balance of funding in the open market. Changes in average interest rates decreased our net interest income by R$1,952 million, due to an increase in the average interest rate paid, from 7.0% in 2013 to 8.2% in 2014. The depreciation of the real against the U.S. dollar increased our net interest income by R$71 million. Insurance, pension plans and capitalization bonds Our net interest income decreased by 18.5%, from R$5,590 million in 2013 to R$4,556 million in 2014. This decrease was mainly due to the increase: (i) in the average interest rate for insurance technical provisions and pension plans, from 4.8% in 2013 to 7.6% in 2014, increasing our expenses by R$3,858 million; and (ii) of 8.9% in the average volume of insurance technical provisions and pension plans, from R$125,179 million in 2013 to R$136,308 million in 2014, impacting the results by R$574 million. These events were partially offset by: (i) a 9.4% increase in the average volume of interest-earning assets, from R$137,759 million in 2013 to R$150,756 million in 2014, contributing R$1,012 million to our results; and (ii) a higher average interest rate earned, from 8.4% in 2013 to 9.9% in 2014, contributing R$2,386 million to our results. Mr. Gus Rodriguez United States Securities and Exchange Commission August 12, 2015 Page 3 of 7 Interest and similar income The following tables show, on a consolidated basis and by segment, the average balance of the principal components of our interest-earning assets and the average interest rates earned in 2014 and 2013: Consolidated R$ in thousands, except % As of December 31, % Change Average balance of interest‑earning assets Financial assets held for trading 83,791,866 80,909,973 3.6% Financial assets available for sale 84,494,315 79,895,464 5.8% Investments held to maturity 24,024,810 3,791,552 533.6% Assets pledged as collateral 130,319,525 112,404,700 15.9% Loans and advances to banks 76,830,557 104,232,013 (26.3)% Loans and advances to customers 317,455,318 289,336,399 9.7% Compulsory deposits with the Central Bank 47,038,434 42,757,972 10.0% Other interest‑earning assets 605,011 575,113 5.2% Total 764,559,836 713,903,186 7.1% Average interest rate earned 13.6% 12.7% Segment R$ in thousands, except % Banking Insurance, Pension Plans and Capitalization Bonds % Change % Change Average balance of interest–earning assets Financial assets held for trading 38,154,167 40,282,390 (5.3)% 45,264,456 40,215,667 12.6% Financial assets available for sale 68,021,629 41,194,576 65.1% 16,471,883 38,700,888 (57.4)% Investments held to maturity 36,671 61,905 (40.8)% 23,988,139 3,729,647 543.2% Assets pledged as collateral 130,319,525 112,404,700 15.9% - - - Loans and advances to banks 76,798,394 103,829,578 (26.0)% 65,031,667 55,112,417 18.0% Loans and advances to customers 317,431,062 289,305,361 9.7% - - - Compulsory deposits with the Central Bank 47,038,434 42,757,972 10.0% - - - Other interest‑earning assets 605,011 575,113 5.2% - - - Total 678,404,893 630,411,595 7.6% 150,756,145 137,758,619 9.4% Average interest rate earned 13.5% 12.7% 9.9% 8.4% For further information about average interest rates by type of assets, see "Item 4.B. Business Overview-Selected Statistical Information-Average balance sheet and interest rate data." The following table shows, on a consolidated basis and by segment, how much of the increase in our interest and similar income was attributable to changes in the average volume of interest-earning assets, how much was attributable to changes in average interest rates and how much was attributable to the effects of the appreciation/depreciation of the Brazilian real against the U.S. dollar, in each case, for 2014 and 2013: Mr. Gus Rodriguez United States Securities and Exchange Commission August 12, 2015 Page 4 of 7 R$ in thousands Consolidated Banking Insurance, Pension Plans and Capitalization Bonds 2014/2013 Increase/(decrease) Due to changes in average volume of interest-earning assets 7,688,140 7,052,627 1,011,650 Due to changes in average interest rates 5,396,618 4,744,321 2,386,144 Due to appreciation/depreciation of the real 125,713 125,620 93 Net change 13,210,471 11,922,568 3,397,887 Banking Interest and similar income increased by 14.9%, from R$79,936 million in 2013 to R$91,858 million in 2014. This increase was largely due to: (i) a higher average volume of business, which had a positive impact of R$7,053 million on our results, particularly on interest and similar income from: (a) loans and advances to customers; (b) financial assets available for sale; and (c) assets pledged as collateral; (ii) changes in the average interest rates earned, increasing our income by R$4,744 million, essentially due to the increase in the average interest rate earned in respect of: (a) loans and advances to banks; (b) financial assets available for sale; and (c) financial assets held for trading; and (iii) the depreciation of the real against the U.S. dollar, increasing our interest and similar income by R$126 million. Interest and similar income from loans and advances to customers increased by 11.1%, from R$48,663 million in 2013 to R$54,065 million in 2014. This increase is related to a 9.7% growth in the average balance of our portfolio of loans and advances to customers, from R$289,305 million in 2013 to R$317,431 million in 2014, positively impacting our interest and similar income in the amount of R$4,784 million. The main reason for this increase is our strategic focus on housing loans, personal credit and credit cards. Interest and similar income from financial assets available for sale increased by 113.0%, from R$3,564 million in 2013 to R$7,592 million in 2014. This increase was mainly due to an increase of 65.1% in the average balance of these operations, from R$41,195 million in 2013 to R$68,022 million in 2014, which contributed R$2,787 million to our results. Interest and similar income originated from assets pledged as collateral increased by 9.3%, from R$12,771 million in 2013 to R$13,954 million in 2014. This variation reflects a 15.9% increase in the average volume of these operations, from R$112,405 million in 2013 to R$130,320 million in 2014, which positively impacted our interest and similar income, in the amount of R$1,949 million. The increase in the interest and similar income as a result of changes in average interest rates earned, in the amount of R$4,870 million, is primarily due to the increases in: (i) the average interest rate earned from financial assets available for sale, from 8.7% in 2013 to 11.2% in 2014, increasing our revenues by R$1,241 million; (ii) the average interest rate earned from loans and advances to banks, from 8.6% in 2013 to 11.2% in 2014, contributing R$2,312 million to our results; and (iii) the average interest rate earned from financial assets held for trading, increasing our revenues by R$624 million. The increases in the average interest rate earned result from increases in Brazilian interest rates, mainly the SELIC rate, which increased from 10.0% in 2013 to 11.75% in 2014. Mr. Gus Rodriguez United States Securities and Exchange Commission August 12, 2015 Page 5 of 7 The increase in interest and similar income was partially offset by a decrease in the income from loans and advances to banks, in the amount of R$2,641 million, due to a reduction in the average volume of these assets, from R$103,830 million in 2013 to R$76,798 million in 2014. Insurance, pension plans and capitalization bonds Our interest and similar income increased by 29.3%, from R$11,578 million in 2013 to R$14,976 million in 2014. This increase was mainly due to an increase: (i) in the average rate of our interest-earning assets, which contributed R$2,386 million to our results, largely due to the increase in the average interest rate earned from: (a) loans and advances to banks, from 6.2% in 2013 to 8.2% in 2014, positively impacting our income by R$1,217 million; and (b) financial assets held for trading, from 8.4% in 2013 to 10.7% in 2014, increasing our income by R$996 million; and (ii) in the average volume of operations, which contributed R$1,012 million to our results. Interest and similar expenses The tables below show the average balance of the main components of our interest-bearing liabilities and the average interest rates paid on them in 2014 and 2013, on a consolidated basis and by segment: Consolidated R$ in thousands, except % As of December 31, % Change Average balance of interest‑bearing liabilities Interbank deposits 695,132 671,404 3.5% Savings deposits 84,921,694 73,307,137 15.8% Time deposits 91,990,788 99,565,994 (7.6)% Funding in the open market 192,967,597 182,981,063 5.5% Borrowings and onlendings 56,123,972 49,273,352 13.9% Funds from securities issued 69,849,843 52,476,783 33.1% Subordinated debt 35,826,626 35,560,706 0.7% Insurance technical provisions and pension plans 136,308,516 125,179,124 8.9% Total 668,684,168 619,015,563 8.0% Average interest rate paid 8.1% 6.7% Segment R$ in thousands, except % Banking Insurance, Pension Plans and Capitalization Bonds % Change % Change Average balance of interest‑bearing liabilities Interbank deposits 695,132 671,404 3.5% - - - Savings deposits 84,921,694 73,307,137 15.8% - - - Time deposits 92,009,740 99,584,128 (7.6)% - - - Funding in the open market 258,528,965 237,777,033 8.7% - - - Borrowings and onlendings 56,123,972 49,273,352 13.9% - - - Funds from securities issued 69,980,074 52,550,531 33.2% - - - Subordinated debt 35,826,626 35,560,706 0.7% - - - Insurance technical provisions and pension plans - - - 136,308,516 125,179,124 8.9% Total 598,086,203 548,724,291 9.0% 136,308,516 125,179,124 8.9% Average interest rate paid 8.2% 7.0% 7.6% 4.8% Mr. Gus Rodriguez United States Securities and Exchange Commission August 12, 2015 Page 6 of 7 For further information on average interest rates by type of liability, see "Item 4.B. Business Overview-Selected Statistical Information-Average balance sheet and interest rate data." The following table shows, on a consolidated basis and by segment, how much of the increase in our interest and similar expenses was attributable to changes in the average volume of interest-bearing liabilities, how much was attributable to changes in average interest rates and how much was attributable to the effects of the appreciation/depreciation of the Brazilian real against the U.S. dollar, in each case for 2014 and 2013: R$ in thousands Consolidated Banking Insurance, Pension Plans and Capitalization Bonds 2014/2013 Increase/(decrease) Due to changes in average volume of interest‑bearing liabilities 3,441,799 3,737,027 573,617 Due to changes in average interest rates 8,968,926 6,696,457 3,858,113 Due to appreciation/depreciation of the real 54,462 54,462 - Net change 12,465,187 10,487,946 4,431,730 Banking Our interest and similar expenses increased by 27.4%, from R$38,336 million in 2013 to R$48,824 million in 2014. This increase primarily reflects: (i) changes in the average interest rates, in the amount of R$6,696 million , due to higher average interest rates paid in respect of: (a) funding in the open market, from 8.2% in 2013 to 9.5% in 2014, increasing our expenses by R$3,102 million; (b) time deposits, from 5.9% in 2013 to 7.0% in 2014, increasing our expenses by R$1,102 million; and (c) funds from securities issued, from 6.9% in 2013 to 9.6% in 2014, increasing our expenses by R$1,634 million; (ii) the depreciation of the real against the U.S. dollar , increasing our interest and similar expenses by R$54 million; and (iii) a 9.0% growth in the average volume of our interest-bearing liabilities, from R$548,724 million in 2013 to R$598,086 million in 2014, increasing our expenses by R$3,737 million, mainly due to the increase of: (a) 8.7% in the average balance of funding in the open market, from R$237,777 million in 2013 to R$258,529 million in 2014, increasing our expenses by R$1,806 million; and (b) 33.2% of average balance of funds from securities issued, increasing our expenses by R$1,424 million. Insurance, pension plans and capitalization bonds Our interest and similar expenses increased 74.0%, from R$5,988 million in 2013 to R$10,420 million in 2014. This increase primarily reflects the increase from 4.8% in 2013 to 7.6% in 2014 in the average interest rate for technical provisions, increasing our expenses by R$3,858 million. * Mr. Gus Rodriguez United States Securities and Exchange Commission August 12, 2015 Page 7 of 7 In accordance with your request, we acknowledge that: · the Company is responsible for the adequacy and accuracy of the disclosure in its filings with the Commission; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. The Company is grateful for your assistance in this matter and we hope that the response adequately addresses the staff’s comment. Please contact us, if you have any comments or questions regarding the Company’s responses to the staff’s comments and the Annual Report. Sincerely, /s/ Luiz Carlos Trabuco Cappi Luiz Carlos Trabuco Cappi Chief Executive Officer Enclosures cc: Mr. Cláudio Sertório KPMG Auditores Independentes Mr. Anand Saha Clifford Chance US LLP
